DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…a controller for…” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Figure 3 and [0038]-[0042] teaches the controller includes “a memory 304 which may store executable instructions and/or data associated with embodiments of the present disclosure”, “executable instructions stored in the memory 304 may be executed by one or more processors, such as a processor 310”, “processor 310 may be coupled to one or more input/output (I/O) devices 312”, and “components of the computing system 302 may be operably and/or communicably connected by one or more buses.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not expressly disclose the elevator system comprising: an elevator car located within an elevator shaft; and a controller for automatically checking an operational status of electrical components ([0008], [0010], [0035]-[0036] of applicant’s disclosure defines “electrical components” as “electrical components comprise at least one of (i) a button of a car operating panel, (ii) a lighting fixture of an elevator car, or (iii) a display located within the elevator car” and “as an alternative, further embodiments of the methods may include that the addressed electrical components further comprise at least one of (i) a button of a hall or car call panel, or (ii) a display located inside the elevator car at a landing of the elevator system.”) of the elevator system, the controller configured to execute instructions comprising: setting a first power state ([0045] of applicant’s disclosure defines “first power state” as “a first power state of ‘OFF,’ although in other embodiments of the present disclosure, the first power state set at block 404 can be an ‘ON’ state.”) of all addressed electrical components of the elevator system; measuring a control value power consumption with a power consumption counter; switching a first addressed electrical component into a second power state ([0049] of applicant’s disclosure defines “second power state” as “second power state, such as an on-state, and thus supplies electrical power thereto. In other embodiments, the second power state can be an off-state”); monitoring a power consumption associated with the first addressed electrical component; comparing the power consumption associated with the first addressed electrical component with the control value power consumption; and when the power consumption associated with the first addressed electrical component is not greater than the control value power consumption, performing a detected failure operation ([0015] and [0056] of applicant’s disclosure defines “detected failure operation” as “The detected failure operation can be the generation of a message that is transmitted to a remote device to indicate or request service to be performed. The message can, optionally, include information regarding the addressed electrical component that prompted the detected failure operation. In some embodiments, the detected failure operation includes a recording of data associated with the failure or non-functionality of the addressed electrical component”), as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 5952627 A – col 4 ln 11-27: An object of the present invention is to provide an apparatus and a method for detecting malfunctions of hall fixtures in which a malfunction detecting task can be performed either in a manual repair & malfunction detection mode or in an automatic repair & malfunction detection mode depending on the intention of the maintenance officer, and in which if the automatic malfunction detecting mode is selected, the malfunction-detecting process is automatically performed on car-related hall fixtures simply using an existing elevator communication system. Moreover, each of a plurality of car-related hall fixtures and car fixtures is sequentially activated using a previously stored specific program, simplifying the repair and malfunction detecting task, reducing the time spending for performing the task, and hence, maintaining the good quality of the elevator system.

US 4555689 A – Abstract: An elevator system including an elevator car, a controller for directing the elevator car to serve the floors of a building, lamps at each floor served by the elevator car, and a processor at each floor, including a microcomputer, for energizing and deenergizing the associated lamps. The controller issues illumination commands which indicate the desired illumination status for predetermined lamps, which commands are implemented by the processor associated with the lamp. Each processor includes a detector which determines the actual illumination status of the lamp in question, and a comparator for comparing the actual status and the commanded status, to detect lamp malfunctions. A malfunction detection is stored and used to prevent the associated lamp from subsequently being energized, until service personnel have corrected the problem.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684              

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684